DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11-06-2019, 05-27-2020 and 01-05-2022, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung (U.S. Pub. No. 2021/0377372) (with Foreign Application Priority Data 10-2018-0127508 filed on 10-24-2018).
Regarding claim 5, Jung teaches an electronic device (300) including a waterproof (treatment liquid/prevent liquid/ coating layer) structure (fig. 3, 6, 11, page 1, par [0006-0007, 0141]), the electronic device (300) comprising: a first housing (310) including a first connecting hole (344/371) through one surface of the first housing (310) (fig. 3, page par [0064, 0093,  0145]) (see a connector hole 344 or members 371 may extend from a non-conductive first inner structure (not shown) disposed inside the first housing structure 310.  The first inner structure may be connected to the first side member 311, the first inner structure may be formed to be connected to the first side member 311 by insert injection/hole.);  
a second housing (320) (fig. 3, page par [0064); a hinge structure (330) to connect the first housing (310) and the second housing (320) and support a hinge motion (330) of the first housing or the see the hinge cover 330 may be disposed between the first housing structure 310 and the second housing structure 320);
  a first printed circuit board (551) disposed in the first housing (310/510) (fig. 3, 5, page par [0104]) (see the first bracket 510 may be disposed between the first area 401 of the display 400 and the first substrate 551 (e.g., a first printed circuit board (PCB));  
a second printed circuit board (552) disposed in the second housing (320/520) (fig. 3, 5, page par [0104]) (see the second bracket 520 may be disposed between the second area 402 of the display 400 and the second substrate 552 (e.g., the second printed circuit board));  
a first connecting printed circuit board (PCB) disposed to cover at least part of an opening on one side of the first connecting hole (314/protrude) and electrically connected to the first printed circuit board (fig. 3-5, page par [0075, 0101-0108, 0228]) (see a hinge cover 330 covering the hinge structure 501 against the outside, and a wiring member 530 (e.g., a flexible printed circuit (FPC)) crossing the first bracket 510 and the second bracket 520, the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side);  and
 a flexible PCB, at least part of which is disposed in the hinge structure (330/510), wherein one side of the flexible PCB is electrically connected with the first connecting PCB (fig. 3-5, page par [0101-0108])
 (see a hinge structure 501 disposed between the first bracket 510 and the second bracket 520, a hinge cover 330 covering the hinge structure 501 against the outside, and a wiring member 530 (e.g., a flexible printed circuit (FPC)) crossing the first bracket 510 and the second bracket 520, the bracket assembly 50 may be disposed between the plate 440 and the substrate 550.  For example, the first bracket 510 may be disposed between the first area 401 of the display 400 and the first substrate 551 (e.g., a first printed circuit board (PCB)).  The second bracket 520 may be disposed between the second area 402 of the display 400 and the second substrate 552 (e.g., the second printed circuit board)). 

protrude/314) (fig. 3-5, page par [0075, 0101-0108, 0112, 0228]) (see the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side). 
 
Regarding claim 7, Jung teaches a first connecting part to connect the first connecting PCB and the first printed circuit board, at least part of the first connecting part being seated in the first connecting hole (314) (fig. 3-5, page par [0075, 0101-0108, 0112]) (see the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side). 
  
Regarding claim 8, Jung teaches the first connecting hole includes at least one of: 
a protruding structure extending from an inner wall of the first housing by a predetermined height (page par [0228]) (see protrude from the inner side);  
a first waterproof member disposed between the first connecting PCB and the protruding structure; or 
a second waterproof member disposed between the first printed circuit board and the protruding structure. 
 Note: only one need to show.


Regarding claim 10, Jung teaches a front bracket (50/510) disposed on an upper surface of the first connecting PCB (510) (fig. 5, page par [0101-0108]); and
 a coupling member fastened to the first printed circuit board (510) (fig. 5), with at least part of the coupling member disposed in the first connecting hole through the front bracket (fig. 5, par [0101-see the first housing structure 310 and the second housing structure 320 may be assembled with each other so as to be coupled to both sides of the bracket assembly 50, and the first substrate 551 (e.g., a first printed circuit board (PCB)).  The second bracket 520 may be disposed between the second area 402 of the display 400 and the second substrate 552 (e.g., the second printed circuit board)). 
 
Regarding claim 11, Jung teaches a front bracket disposed on an upper surface of the first connecting PCB (fig. 5, page par [0101-0108]);  
a rear bracket disposed on a rear surface of the first printed circuit board (page par [0101-0108]);  and a coupling member fastened to the rear bracket through one side of the first printed circuit board, with at least part of the coupling member disposed in the first connecting hole through the front bracket(fig. 5, par [0101-0108]) 
(see the first housing structure 310 and the second housing structure 320 may be assembled with each other so as to be coupled to both sides of the bracket assembly 50, and the first substrate 551 (e.g., a first printed circuit board (PCB)).  The second bracket 520 may be disposed between the second area 402 of the display 400 and the second substrate 552 (e.g., the second printed circuit board, and the substrate 550 may include a first substrate 551 disposed on the side of the first bracket 510 and a second substrate 552 disposed on the side of the second bracket 520.  The first substrate 551 and the second substrate 552 may be disposed in the space formed by the bracket assembly 50, the first housing structure 310, the second housing structure 320, the first rear cover 380, and the second rear cover 390.  Components for executing various functions of the electronic device 30 may be mounted on the first substrate 551 and the second substrate 552 ). 

Regarding claim 12, Jung teaches the second housing (320) (fig. 3-5) includes at least one of:
 a second connecting hole through one surface of the second housing (page par [0228]) (see protrude from the inner side);  or 

(see the first housing structure 310 and the second housing structure 320 may be assembled with each other so as to be coupled to both sides of the bracket assembly 50, and the first substrate 551 (e.g., a first printed circuit board (PCB)).  The second bracket 520 may be disposed between the second area 402 of the display 400 and the second substrate 552 (e.g., the second printed circuit board)). 
Note: only one need to show. 
 
Allowable Subject Matter
Claims 1-7 and 14-23 are allowed.
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1,  Jung teaches an electronic device (300) including a waterproof (treatment liquid/prevent liquid/ coating layer) structure (fig. 3, 6, 11, page 1, par [0006-0007, 0141]), the electronic device (300) comprising: a first housing (310) including a first connecting hole (344/371) through one surface of the first housing (310) (fig. 3, page par [0064, 0093,  0145]) 
a second housing (320) (fig. 3, page par [0064); a hinge structure (330) to connect the first housing (310) and the second housing (320) and support a hinge motion (330) of the first housing or the second housing (fig. 3-4, page par [0084]) 

a second printed circuit board (552) disposed in the second housing (320/520) (fig. 3, 5, page par [0104]) 
a first connecting printed circuit board (PCB) disposed to cover at least part of an opening on one side of the first connecting hole (314/protrude) and electrically connected to the first printed circuit board (fig. 3-5, page par [0075, 0101-0108, 0228]) (see a hinge cover 330 covering the hinge structure 501 against the outside, and a wiring member 530 (e.g., a flexible printed circuit (FPC)) crossing the first bracket 510 and the second bracket 520, the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side);  and
 a flexible PCB, at least part of which is disposed in the hinge structure (330/510), wherein one side of the flexible PCB is electrically connected with the first connecting PCB (fig. 3-5, page par [0101-0108]). And
Cho (US Pub. No. 2016/0147263) teaches the electronic device 100 may be folded using a folding part (F).  Herein, the folding part (F) may be located corresponding to the space (5C of FIG. 8) between the first case body 51 and the second case body 52.  A screen (e.g., the display area 2001) may be divided into a first screen 2001-1 and a second screen 2001-2 on a basis of the folding part (F) ([par [0137]), and the electronic device 100 is folded, the first case body 51 and the second case body 52 may be separated from each other, and the connection member 4 may be exposed through a space between the 
first case body 51 and the second case body 52.  At least one connection terminal 35 may be exposed to the external through the fifth through-hole (H5) of the connection member 4 (par [0171]) and the electronic device 100 may further include a flexible circuit board 3 arranged within the housing 5.  Herein, the flexible circuit board 3 is foldable together with the housing 5 (par [0207]).
The above prior art of record, however, fail to disclose or render obvious: An electronic device comprising a first mid-plate disposed between the display and the second surface, the first mid-plate 

Regarding independent claim 14,  Jung teaches an electronic device (300) including a waterproof (treatment liquid/prevent liquid/ coating layer) structure (fig. 3, 6, 11, page 1, par [0006-0007, 0141]), the electronic device (300) comprising: a first housing (310) including a first connecting hole (344/371) through one surface of the first housing (310) (fig. 3, page par [0064, 0093,  0145]) 
a second housing (320) (fig. 3, page par [0064); a hinge structure (330) to connect the first housing (310) and the second housing (320) and support a hinge motion (330) of the first housing or the second housing (fig. 3-4, page par [0084]) 
  a first printed circuit board (551) disposed in the first housing (310/510) (fig. 3, 5, page par [0104]) 
a second printed circuit board (552) disposed in the second housing (320/520) (fig. 3, 5, page par [0104]) 
a first connecting printed circuit board (PCB) disposed to cover at least part of an opening on one side of the first connecting hole (314/protrude) and electrically connected to the first printed circuit board (fig. 3-5, page par [0075, 0101-0108, 0228]) (see a hinge cover 330 covering the hinge structure 501 against the outside, and a wiring member 530 (e.g., a flexible printed circuit (FPC)) crossing the first bracket 510 and the second bracket 520, the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side);  and

Cho (US Pub. No. 2016/0147263) teaches the electronic device 100 may be folded using a folding part (F).  Herein, the folding part (F) may be located corresponding to the space (5C of FIG. 8) between the first case body 51 and the second case body 52.  A screen (e.g., the display area 2001) may be divided into a first screen 2001-1 and a second screen 2001-2 on a basis of the folding part (F) ([par [0137]), and the electronic device 100 is folded, the first case body 51 and the second case body 52 may be separated from each other, and the connection member 4 may be exposed through a space between the 
first case body 51 and the second case body 52.  At least one connection terminal 35 may be exposed to the external through the fifth through-hole (H5) of the connection member 4 (par [0171]) and the electronic device 100 may further include a flexible circuit board 3 arranged within the housing 5.  Herein, the flexible circuit board 3 is foldable together with the housing 5 (par [0207]).
The above prior art of record, however, fail to disclose or render obvious: An electronic device including a waterproof structure, the electronic device comprising: a first waterproof member to block a fluid flow into the first connecting hole;  and a second waterproof member to block a fluid flow into the second connecting hole, wherein the flexible PCB includes: a first sub-FPCB, at least part of which is mounted in the first connecting hole;  a second sub-FPCB, at least part of which is mounted in the second connecting hole;  and a central FPCB to connect the first sub-FPCB and the second sub-FPCB, as specified in the claim 14.


Regarding dependent claim 9,  Jung teaches an electronic device (300) including a waterproof (treatment liquid/prevent liquid/ coating layer) structure (fig. 3, 6, 11, page 1, par [0006-0007, 0141]), the electronic device (300) comprising: a first housing (310) including a first connecting hole (344/371) through one surface of the first housing (310) (fig. 3, page par [0064, 0093,  0145]) 

  a first printed circuit board (551) disposed in the first housing (310/510) (fig. 3, 5, page par [0104]) 
a second printed circuit board (552) disposed in the second housing (320/520) (fig. 3, 5, page par [0104]) 
a first connecting printed circuit board (PCB) disposed to cover at least part of an opening on one side of the first connecting hole (314/protrude) and electrically connected to the first printed circuit board (fig. 3-5, page par [0075, 0101-0108, 0228]) (see a hinge cover 330 covering the hinge structure 501 against the outside, and a wiring member 530 (e.g., a flexible printed circuit (FPC)) crossing the first bracket 510 and the second bracket 520, the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side);  and
 a flexible PCB, at least part of which is disposed in the hinge structure (330/510), wherein one side of the flexible PCB is electrically connected with the first connecting PCB (fig. 3-5, page par [0101-0108]). And
Cho (US Pub. No. 2016/0147263) teaches the electronic device 100 may be folded using a folding part (F).  Herein, the folding part (F) may be located corresponding to the space (5C of FIG. 8) between the first case body 51 and the second case body 52.  A screen (e.g., the display area 2001) may be divided into a first screen 2001-1 and a second screen 2001-2 on a basis of the folding part (F) ([par [0137]), and the electronic device 100 is folded, the first case body 51 and the second case body 52 may be separated from each other, and the connection member 4 may be exposed through a space between the 
first case body 51 and the second case body 52.  At least one connection terminal 35 may be exposed to the external through the fifth through-hole (H5) of the connection member 4 (par [0171]) and the 
The above prior art of record, however, fail to disclose or render obvious: the protruding structure extending from the inner wall of the first housing by the predetermined height forms a step, and wherein the first waterproof member and a second waterproof member are disposed on the step, as specified in the claim 9.


Regarding dependent claim 13  Jung teaches an electronic device (300) including a waterproof (treatment liquid/prevent liquid/ coating layer) structure (fig. 3, 6, 11, page 1, par [0006-0007, 0141]), the electronic device (300) comprising: a first housing (310) including a first connecting hole (344/371) through one surface of the first housing (310) (fig. 3, page par [0064, 0093,  0145]) 
a second housing (320) (fig. 3, page par [0064); a hinge structure (330) to connect the first housing (310) and the second housing (320) and support a hinge motion (330) of the first housing or the second housing (fig. 3-4, page par [0084]) 
  a first printed circuit board (551) disposed in the first housing (310/510) (fig. 3, 5, page par [0104]) 
a second printed circuit board (552) disposed in the second housing (320/520) (fig. 3, 5, page par [0104]) 
a first connecting printed circuit board (PCB) disposed to cover at least part of an opening on one side of the first connecting hole (314/protrude) and electrically connected to the first printed circuit board (fig. 3-5, page par [0075, 0101-0108, 0228]) (see a hinge cover 330 covering the hinge structure 501 against the outside, and a wiring member 530 (e.g., a flexible printed circuit (FPC)) crossing the first bracket 510 and the second bracket 520, the first surface 3001 through the component mounting area 314 or through one or more openings (not shown) provided in the component mounting area 314, protrude from the inner side);  and

Cho (US Pub. No. 2016/0147263) teaches the electronic device 100 may be folded using a folding part (F).  Herein, the folding part (F) may be located corresponding to the space (5C of FIG. 8) between the first case body 51 and the second case body 52.  A screen (e.g., the display area 2001) may be divided into a first screen 2001-1 and a second screen 2001-2 on a basis of the folding part (F) ([par [0137]), and the electronic device 100 is folded, the first case body 51 and the second case body 52 may be separated from each other, and the connection member 4 may be exposed through a space between the 
first case body 51 and the second case body 52.  At least one connection terminal 35 may be exposed to the external through the fifth through-hole (H5) of the connection member 4 (par [0171]) and the electronic device 100 may further include a flexible circuit board 3 arranged within the housing 5.  Herein, the flexible circuit board 3 is foldable together with the housing 5 (par [0207]).
The above prior art of record, however, fail to disclose or render obvious: the second printed circuit board includes a waterproof structure disposed to cover at least part of an opening on an opposite side of the second connecting hole, and wherein the electronic device further comprises a second connecting part to connect the second connecting PCB and the second printed circuit board, at least part of the second connecting part being seated in the second connecting hole, as specified in the claim 13.


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                                March 4, 2022